DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-7B and 13, claims 1-20 in the reply filed on 11/03/2021 is acknowledged.
Claims 21-38 withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/03/2021.
Claims 1-20 are currently pending in this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstone et al. (Pub. No. US 2012/0023784) in view of Dhanjal (Pub. No. US .
With respect to claim 3, Goldstone et al/Dhanjal discloses that the sockliner/insole (310) can be made of  various materials designed to provide shock absorption under the heel and other portions of the foot such as EVA (see paragraph [0179]).
With respect to claim 6, Goldstone et al/Dhanjal  discloses wherein the third plate/insole 320 extends within an area bounded by a first wall of the midsole (340) at a back of the shoe to a second wall of the midsole at a front of the shoe (see figure 24).
With respect to claim 10, Goldstone et al/Dhanjal discloses wherein the first plate includes a hinge portion (variety of hinge mechanisms could be used with the plates 12 and 14, such as a barrel hinge, butt hinge, living hinge, plain hinge, or others) that extends from a bottom surface of the first plate and is integrally formed with the bottom surface of the first plate (the device 400a may include a top plate 410 that has a first hinge 440, see figures 24-26)

With respect to claim 16, Goldstone et al/Dhanjal discloses wherein the back portion of the midsole includes a first surface of the back portion of the midsole (outer periphery wall, see figure 24), a second surface of the back portion of the midsole (the surface where layer 320 sits on, see figure 24), and a third surface (the cavity/opening for housing the device, see figure 58) of the back portion of the midsole; wherein the front portion of the midsole includes a first surface of the front portion of the midsole (outer periphery of the midsole, see figure 24) and a second surface of the front portion of the midsole( surface where layer 320 sits on, see figure 24); wherein the first surface of the back portion of the midsole is higher in the shoe than the second surface of the back portion of the midsole such that there is a step down from the first surface of the back portion of the midsole to the second surface of the back portion of the midsole (see figure 24); wherein the second surface of the back portion of the midsole is higher in the shoe than the third surface of the back portion of the midsole such that there is a step down from the second surface of the back portion of the midsole to the third surface of the back portion of the midsole; and wherein the first surface of the front portion of the midsole is higher in the shoe 
With respect to claim 17, Goldstone et al/Dhanjal discloses wherein the back portion of the midsole (heel area of midsole 38, see figure 13a) and the front portion of the midsole (toe area of the midsole 38) are located on an outsole (22); wherein the second plate (bottom plate 14) is located on the outsole and within the opening in the midsole (FIG. 13a in accordance with an embodiment of the present invention, where the midsole 38 includes a cavity 39 in which an embodiment of the device 10 is located); wherein a back portion of the insole (sockliner 310, see figures 16-18) is located on the first surface of the back portion of the midsole (see figure 24); wherein a back portion of the third plate (layer 320) is located on the second surface of the back portion of the midsole (see figure 19); wherein a back portion of the first plate (top plate 12) is located on the third surface (cavity, see figure 58) of the back portion of the midsole; wherein a front portion of the insole (sockliner 310) is located on the first surface of the front portion of the midsole; and wherein a front portion of the third plate (layer 320) is located on the second surface of the front portion of the midsole (see figures 19-24).
With respect to claim 18, Goldstone et al/Dhanjal discloses a method for storing and returning energy to a foot of a human by a shoe (the that is installed in a forefoot/heel portion of a shoe between an upper and an outsole of the shoe,  
With respect to claims 2,4 and 19, Goldstone et al/Dhanjal discloses that the device may include two plates made of a strong light weight rigid material. In an example embodiment, the rigid material may be high-durometer Pebax.RTM., or thermoplastic materials such as TPU.RTM. or TPX.RTM.. Pebax.RTM. is a high-performance elastomer which offers outstanding compression properties while providing excellent durability which increases fatigue resistance. In various other embodiments, the top and bottom plates 920 and 910 may be made of strong yet lightweight materials, such as metals alloys, titanium, carbon graphite, or the like.
With respect to claims 8-9 and 20, Goldstone et al/Dhanjal discloses in various embodiments, an adhesive may be used on the extended portion of the bottom plate 430, such as a glue, or the like. In some embodiments, the glue may be used on an entire bottom surface of the bottom plate 430 to attach the device 400a to the midsole 340. Therefore, it would have been obvious to one of ordinary skill in the art to glue the plates of  Goldstone et al/Dhanjal together as claimed to hold the plates more securely together.
With respect to claims 8-9 and 20, Goldstone et al/Dhanjal discloses wherein the third plate can be glued to the first plate, wherein an entirety of the 
With respect to claim 5, it would have been obvious to one of ordinary skill in the art to modify the length of the third plate (layer 320) of Goldstone et al/Dhanjal to be shorter that the length of the insole (sockliner 310), so that the insole sits on top of the periphery of the midsole and covers the walls of the midsole for added comfort.  Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 7, Goldstone et al/Dhanjal discloses the first plate (top plate 12, etc.) to be longer than the second plate (bottom plate 14, etc.), see figures 3, 7-8 & 9a-b). In figure 34 Goldstone et al. discloses the bottom plate 430 may extend past the edges of the top plate 410. In particular, the extended portion of the bottom plate 430 may be used to attach the device 400a within a shoe. It would have been obvious to one of ordinary skill in the art to extend edges of the top plate 410 past the edges of the bottom plate 430, so that the extended portion can be used to attach the top plate to the third plate. 
With respect to claim 7, Goldstone et al. as modified above discloses wherein the first plate can longer than the second plate such that the first plate extends farther both forward and backward in the shoe than the second plate, so that the extended portion can be used to attach the top plate to the third plate.

With respect to claims 11-13, Goldstone et al/Dhanjal discloses a hinge of the first plate and a hinge of the second plate are secured to each other with a pin. A variety of hinge mechanisms could be used with the plates 12 and 14, such as a barrel hinge, butt hinge, living hinge, plain hinge, or others. In various embodiments, a barrel hinge can include molded features to control a movement of the plates 12 and 14 around its axis, to prevent it from springing open, such as a slot and key feature, or notched stop. A barrel hinge would form the two plates 12 and 14 into a single device with a single axis of rotation. It would have been 
With respect to claims 11-13, Goldstone et al/Dhanjal as modified above discloses wherein the hinge portion of the first plate extends from the bottom surface of the first plate at a location that is positioned a certain distance inward from a rear end of the first plate; a hinge portion of the second plate that extends from a back end of the second plate and is integrally formed with the back end of the second plate; and wherein a pin extends through the hinge portion of the first plate and the hinge portion of the second plate; and wherein the hinge portion of the first plate extends from the bottom surface of the first plate at a location that is positioned more than one centimeter inward from a back end of the first plate.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference as combined and as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                       


JMM
02/28/2022